DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 01-15-2022 are being considered by the examiner.
In the arguments and remarks filed 01-15-2022, the applicant provided figures as support for the amended limitations of claims 1 and 2 (and those parallel in scope/spirit). When support is sought for amended limitations, the examiner does so under the office requirement that the amended limitations have support in text. Figures may be relied upon for the clarification of text, however, figures alone cannot be relied upon as support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Luciw (US 20180330238 A1) in view of Erickson (US 20170123418 A1).

REGARDING CLAIM 1, Luciw discloses, at least one memory storing a machine learning based model and a code (Luciw: [0037], [0049]); and a processor adapted to execute the code for  (Luciw: [0051]): receiving a plurality of real time records documenting a plurality of sensor readings generated based on measurements (Luciw: [0044]) taken at a region associated with an emergency event (Luciw: [ABS]); and feeding the plurality of real time records to the machine learning based model for producing code instructions for controlling a plurality of UAVs for presenting at the region a plurality of visual navigation instructions (Luciw: [0047]).
Luciw discloses coded instructions and a processor. Luciw does not explicitly disclose, wherein said produced code instructions control each of the plurality of the UAV's to a different one of a plurality of predefined spatial positions at said region, such that a presence of said plurality of UAV's in said plurality of different spatial positions forms, together, a spatial shape of one of said plurality of visual navigation instructions.
However, is the same field of endeavor, Erickson discloses:
[0007-0008] “a dynamic management system for a drone-swarm, including a mission receiving device configured to receive a mission for the drone-swarm based on a user input, a drone and pattern recruiting device configured to recruit a plurality of drones based on the mission, and a flocking goal device configured to arrange the plurality of drones in the drone-swarm in a pattern to satisfy the mission...the present invention can provide a dynamic management method for a drone-swarm, including receiving a mission for the drone-swarm based on a user input, recruiting a plurality of drones based on the mission, and arranging the plurality of drones in the drone-swarm in a pattern to satisfy the mission”;
[0023-0024] “...drone-swarms that provide...a display screen for people who are walking...a mobile fence or lane for crowd control in a public event, or for guiding participants in public sporting events (e.g., a lane for runners in a 10K event)...”;
[0031-0035] “Even further, for example, if the user input 107 requires a traffic control function, the flocking goal device 103 will control the drones of the drone-swarm to provide the traffic control function. In other words, the flocking goal device 103 creates the drone-swarm in a specific pattern to satisfy the mission corresponding to the user input 107...”;
[0040] “The contextual resolution-assessing device 105 monitors the drone-swarm and assess the needed resolution of the pattern to sustain a goal with a risk level “R”. For example, the contextual resolution-assessing device 105 may determine if a “100×100 grid of drones” is actually needed for a particular mission such as a sign...”,

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a deep learning machines disclosed by Luciw to include drone-swarm management to provide navigational instruction taught by Erickson. One of ordinary skill in the art would have been motivated to make this modification in order to overcome limited applications/techniques of single drone use to support the cases of uncertain duration of flight or that might change from mission to mission or even within a mission.

REGARDING CLAIM 2, Luciw in view of Erickson remain as applied above to claim 1, and further, Erickson also discloses, wherein the one of said plurality of visual navigation instructions presents a road sign symbol (Erickson: [0007-0008], [0023-0024], [0031-0035], [0040]).
Erickson does not explicitly recite the terminology “road sign symbol”. However, Erickson discloses, a swarm that provides guidance for participants running in a 10k (ran on roads), use in traffic control: creating a specific pattern to satisfy the mission, and creating a 100x100 grid of drones for a particular mission such as a sign. Which implicitly discloses “road sign symbol”; or at minimum discloses a method that is capable of the intended use of “road sign symbol”, because Erickson’s constructions/methods do not depart from the spirit and scope of the claimed limitation.

REGARDING CLAIM 4, Luciw in view of Erickson remain as applied above to claim 1, and further, Luciw also discloses, the instructions for controlling a plurality of UAVs also comprise operation instruction for at least one sensor installed at least one of the swarm UAVs (Luciw: [0047]), the sensor is a member of a group comprising cameras, microphones, thermometers, humidity meters, pollutant concentration meters, anemometers, radar, LIDAR, SAR, and electromagnetic sensors (Luciw: [0044]).

Claims 3, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luciw (US 20180330238 A1) Erickson (US 20170123418 A1) as applied to claims 1 and 2 above, and further in view of Gomez (US 20180174448 A1).

REGARDING CLAIM 3, Luciw in view of Erickson remain as applied above to claim 2, and further, Luciw in view of Erickson do not explicitly disclose, the formation is directed to a geographic point associated with at least one member of a group comprising roads, highways, lanes, paths, streets, sidewalks, avenues, routes, tracks, and trails.
However, in the same field of endeavor, Gomez discloses: [0036], [0052], [0065], for the benefit of directing traffic in a disaster, accident, power outage, where there has been infrastructure failure wherever they occur.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify deep learning machines disclosed by a modified Luciw to include directing traffic taught by Gomez. One of ordinary skill in the art would have been 

REGARDING CLAIM 5, Luciw in view of Erickson remain as applied above to claim 1, and further, Luciw in view of Erickson do not explicitly disclose, the plurality of real time records also comprise data from at least one member of a group comprising police stations, fire departments, rescuers, ambulance dispatch centers, hospitals, weather services, monitoring stations, and traffic control centers.
However, in the same field of endeavor, Gomez discloses: [0039], [0046], [FIG. 20(2021)] the plurality of real time records also comprise data from at least one member of a group comprising police stations, fire departments, rescuers, ambulance dispatch centers, hospitals, weather services, monitoring stations, and traffic control centers can be observed…
… for the benefit of synchronizing and coordinating deployment in real time in a disaster, accident, power outage, and where there has been infrastructure failure wherever they occur.
In this case, "retrieve intersection data from central facility" is interpreted as teaching/suggesting/implying a "traffic control center".

REGARDING CLAIM 6, Luciw in view of Erickson remain as applied above to claim 1, and further, Luciw in view of Erickson do not explicitly disclose, the instructions for controlling a plurality of UAVs also comprise instructions to move at least one UAV to a location and transmit data from at least one sensor.
However, in the same field of endeavor, Gomez discloses: [0035]…


REGARDING CLAIM 7, Luciw in view of Erickson remain as applied above to claim 1, and further, Luciw in view of Erickson do not explicitly disclose, the instructions for controlling a plurality of UAVs also comprise operation instructions for at least one member of a group comprising loudspeakers, banners, signs, screens, and light projectors.
However, in the same field of endeavor, Gomez discloses: [0032], [0038], [0041]…
…benefits and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 8, Luciw discloses, initializing a machine learning based model (Luciw: [0037]), comprising a plurality of parameters (Luciw: [0038], [0040], [0046]); receiving a plurality of records documenting a plurality of sensor readings generated based on measurements taken at a region associated with an emergency event (Luciw: [0051], [0044], [ABS]); feeding the plurality of records to the machine learning based model (Luciw: [0047]) for producing code instructions (Luciw: [0037]) for controlling a plurality of UAVs (Luciw: [0037-0039], [FIG. 9(910)(900)(800)] for controlling a plurality of UAVs can be observed.) and adapting/adjusting a plurality of parameters in the machine learning based model associated with the code instructions for controlling a plurality of UAVs produced by the machine learning based model to compliance with at least one quality criterion (Luciw: [0037-0043], [0043]).
Luciw does not explicitly disclose, for presenting to a plurality of travelers at the region a plurality of visual navigation instructions.
Gomez discloses: [0009], [FIG. 7] for presenting at the region a plurality of visual navigation instructions can be observed; [0012]; [FIG. 10] for presenting to a plurality of travelers at the region a plurality of visual navigation instructions can be observed…
… for the benefit of directing traffic in a disaster, accident, power outage, where there has been infrastructure failure wherever they occur.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify deep learning machines disclosed by Luciw to include directing traffic taught by Gomez. One of ordinary skill in the art would have been motivated to make this modification in order to direct traffic in a disaster, accident, power outage, where there has been infrastructure failure wherever they occur.
Luciw in view of Gomez do not explicitly disclose, wherein said produced code instructions control each of the plurality of the UAV's to a different one of a plurality of predefined spatial positions at said region, such that a presence of said plurality of UAV's in said plurality of different spatial positions forms, together, a spatial shape of one of said plurality of visual navigation instructions.
However, in the same field of endeavor, Erickson discloses:
[0007-0008] a dynamic management system for a drone-swarm, including a mission receiving device configured to receive a mission for the drone-swarm based on a user input, a drone and pattern recruiting device configured to recruit a plurality of drones based on the mission, and a flocking goal device configured to arrange the plurality of drones in the drone-swarm in a pattern to satisfy the mission...the present invention can provide a dynamic 
[0023-0024] ...drone-swarms that provide...a display screen for people who are walking...a mobile fence or lane for crowd control in a public event, or for guiding participants in public sporting events (e.g., a lane for runners in a 10K event)...;
[0031-0035] Even further, for example, if the user input 107 requires a traffic control function, the flocking goal device 103 will control the drones of the drone-swarm to provide the traffic control function. In other words, the flocking goal device 103 creates the drone-swarm in a specific pattern to satisfy the mission corresponding to the user input 107...
[0040] The contextual resolution-assessing device 105 monitors the drone-swarm and assess the needed resolution of the pattern to sustain a goal with a risk level “R”. For example, the contextual resolution-assessing device 105 may determine if a “100×100 grid of drones” is actually needed for a particular mission such as a sign...
… for the benefit of overcoming limited applications/techniques of single drone use to support the cases of uncertain duration of flight or that might change from mission to mission or even within a mission.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a deep learning machines disclosed by a modified Luciw to include drone-swarm management to provide navigational instruction taught by Erickson. One of ordinary skill in the art would have been motivated to make this modification in order to 

REGARDING CLAIM 9, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, Luciw also discloses, the machine learning based model comprises a neural network (Luciw: [0037] A Lifelong Learning Deep Neural Network or Lifelong Deep Neural Network (L-DNN)).

REGARDING CLAIM 10, Luciw in view of Erickson and Gomez remain as applied above to claim 9, and further, Luciw also discloses, the training of the machine learning based model is aided by an additional neural network (Luciw: [0046] As disclosed above, L-DNN implements a heterogeneous neural network architecture to combine a fast learning mode and a slow learning mode.).

REGARDING CLAIM 11, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, Luciw also discloses, the plurality of records comprises data obtained from simulations (Luciw: [0065]).

REGARDING CLAIM 12, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, Luciw also discloses, the plurality of records comprises data obtained from drills (Luciw: [0048-0050]).
In this case, repetitious training with different sample sizes is interpreted as "drills".

REGARDING CLAIM 13, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, (limitations and motivations addressed, see claim 2 above (supra)).

REGARDING CLAIM 14, Luciw in view of Erickson and Gomez remain as applied above to claim 13, and further, Gomez also discloses, the formation is directed to a geographic point associated with at least one member of a group comprising roads, highways, lanes, paths, streets, sidewalks, avenues, routes, tracks, and trails (Gomez: [0036], [0052], [0065]).

REGARDING CLAIM 15, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, Gomez also discloses, sensor readings comprise indications associated with traffic loads (Gomez: [0030], [0043]).

REGARDING CLAIM 16, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, Luciw also discloses, operation instruction for at least one sensor installed at least one of the swarm UAVs (Luciw: [0047]), the sensor is a member of a group comprising cameras, microphones, thermometers, humidity meters, pollutant concentration meters, anemometers, radar, LIDAR, SAR, and electromagnetic sensors (Luciw: [0044]).

REGARDING CLAIM 17, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, (limitations and motivations addressed, see claim 5 above (supra)).

REGARDING CLAIM 18, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, (limitations and motivations addressed, see claim 6 above (supra)).

REGARDING CLAIM 19, Luciw in view of Erickson and Gomez remain as applied above to claim 8, and further, (limitations and motivations addressed, see claim 7 above (supra)).

REGARDING CLAIM 20, Luciw in view of Erickson and Gomez (limitations and motivations addressed, see claims 1 and 8 (parallel in scope and spirit) above (supra)).

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-2, 8, 13, and 20 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the combined art references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663